Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION



  ROBERT A. SCHREIBER, individually and on
  behalf of all others similarly situated,

                 Plaintiff(s),                          Civil Action No. 1:14-cv-22069

  v.

  ALLY FINANCIAL INC., et al.,

                 Defendant.

                        FINAL ORDER APPROVING CLASS
                 SETTLEMENT AND CERTIFYING SETTLEMENT CLASS
         WHEREAS, the Court, having considered the Settlement Agreement filed June 15, 2018

  (the “Settlement Agreement”) between and among Class Representative Robert A. Schreiber,

  through Class Counsel, and Defendant Ally Financial, Inc., the Court’s June 18, 2018 Order

  Preliminarily Approving Class Settlement and Certifying Settlement Class (ECF No. 90) (the

  “Preliminary Approval Order”), having held a Final Approval Hearing on October 11, 2018, and

  having considered all of the submissions and arguments with respect to the Settlement

  Agreement, and otherwise being fully informed, and good cause appearing therefor (all

  capitalized terms as defined in the Settlement Agreement);

         IT IS HEREBY ORDERED AS FOLLOWS:

         1.      This Final Order Approving Class Action Settlement incorporates the Settlement

  Agreement and its exhibits, and the Preliminary Approval Order. Unless otherwise provided

  herein, the terms defined in the Settlement Agreement and Preliminary Approval Order shall

  have the same meanings for purposes of this Final Order and accompanying Final Judgment.

         2.      The Court has personal jurisdiction over all parties in the Action, including all

  Class Members, and has subject matter jurisdiction over the Action, including jurisdiction to

  approve the Settlement Agreement, grant final certification of the Class, to settle and release all
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 2 of 11




  claims released in the Settlement Agreement, and to dismiss the economic loss claims asserted

  against Ally in the Action with prejudice and enter final judgment with respect to Ally in the

  Action. Further, venue is proper in this Court.

                                    I.      The Settlement Class

         3.      Based on the record before the Court, including all submissions in support of the

  Settlement set forth in the Settlement Agreement, objections and responses thereto and all prior

  proceedings in the Action, as well as the Settlement Agreement itself and its related documents

  and exhibits, the Court hereby confirms the certification of the following nationwide Class (the

  “Class”) for settlement purposes only:
                        all persons nationwide who leased a motor vehicle pursuant to a
                        SmartLease Agreement that was assigned to Ally Financial Inc.
                        (or a predecessor in interest or affiliated company, including
                        General Motors Acceptance Corporation, GMAC LLC, GMAC
                        Inc., GMAC Automotive Bank, Ally Bank, Ally Bank Lease
                        Trust or Ally Financial Lease Trust), and who subsequently
                        purchased the leased vehicle between June 4, 2009 and the
                        Preliminary Approval Date pursuant to the purchase option
                        provision in the SmartLease Agreement and were required to
                        pay a Documentary or Dealer Fee not disclosed in the
                        SmartLease Agreement when purchasing the vehicle.
         4.      The Court finds that only those persons/entities/organizations listed on Appendix

  A to this Final Order Approving Class Action Settlement have timely and properly excluded

  themselves from the Class and, therefore, are not bound by this Final Order Approving Class

  Action Settlement or the accompanying Final Judgment.

         5.      The Court confirms, for settlement purposes and conditioned upon the entry of the

  Final Order and Final Judgment and upon the occurrence of the Effective Date, that the Class

  meets all the applicable requirements of Fed. R. Civ. P. 23(a) and (b)(3):

                a.      Numerosity.      The Class, which is ascertainable, consists of tens of

  thousands of persons located throughout the United States and satisfies the numerosity

  requirement of Fed. R. Civ. P. 23(a)(1). Joinder of these widely dispersed, numerous Class
                                               2
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 3 of 11



  Members into one suit would be impracticable.

                b.      Commonality. There are some questions of law or fact common to the

  Class with regard to the allegations against Ally in this case. These issues are sufficient to

  establish commonality under Fed. R. Civ. P. 23(a)(2).

                c.      Typicality. The claims of the Class Representative are typical of the

  claims of the Class Members he seeks to represent for purposes of settlement.

                d.      Adequate Representation. The Class Representative’s interests do not

  conflict with those of absent members of the Class, and the Class Representative’s interests are

  co-extensive with those of absent Class Members.        Additionally, this Court recognizes the

  experience of Class Counsel. Plaintiff and his counsel have prosecuted this action vigorously on

  behalf of the Class. The Court finds that the requirement of adequate representation of the Class

  has been fully met under Fed. R. Civ. P. 23(a)(4).

                e.      Predominance of Common Issues. For settlement purposes, the questions

  of law or fact common to the Class Members predominate over any questions affecting any

  individual Class Member.

                f.      Superiority of the Class Action Mechanism. The class action mechanism

  provides a superior procedural vehicle for resolution of this matter compared to other available

  alternatives. Class certification promotes efficiency and uniformity of judgment because the

  many Class Members will not be forced to separately pursue claims or execute settlements in

  various courts around the country.

         6.      The designated Class Representative is Robert A. Schreiber. The Court finds that

  the Class Representative has adequately represented the Class for purposes of entering into and

  implementing the Settlement Agreement. The Court appoints Podhurst Orseck, P.A. and Baron

                                                  3
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 4 of 11



  & Budd, P.C. as Class Counsel.

         7.      In making all of the foregoing findings, the Court has exercised its discretion in

  certifying the Class.

                 II.      Notice to Class Members and Qualified Settlement Fund

         8.      The record shows and the Court finds that the Class Notice has been given to the

  Class in the manner approved by the Court in its Preliminary Approval Order. The Court finds

  that such Class Notice: (i) is reasonable and constitutes the best practicable notice to Class

  Members under the circumstances; (ii) constitutes notice that was reasonably calculated, under

  the circumstances, to apprise Class Members of the pendency of the Action and the terms of the

  Settlement Agreement, their right to exclude themselves from the Class or to object to all or any

  part of the Settlement Agreement, their right to appear at the Final Approval Hearing (either on

  their own or through counsel hired at their own expense) and the binding effect of the orders and

  Final Order and Final Judgment in the Action, whether favorable or unfavorable, on all persons

  and entities who or which do not exclude themselves from the Class; (iii) constitutes due,

  adequate, and sufficient notice to all persons or entities entitled to receive notice; and (iv) fully

  satisfies the requirements of the United States Constitution (including the Due Process Clause),

  Fed. R. Civ. P. 23 and any other applicable law as well as complying with the Federal Judicial

  Center’s illustrative class action notices.

         9.      The Court further finds that Ally, through the Claims Administrator, provided

  notice of the settlement to the appropriate state and federal government officials pursuant to 28

  U.S.C. §1715. Furthermore, the Court has given the appropriate state and federal government

  officials the requisite ninety-day time period to comment or object to the Settlement Agreement

  before entering its Final Order and Final Judgment.

                                                   4
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 5 of 11



          10.     The Court finds that the Qualified Settlement Fund (“QSF”) is to be a “qualified

  settlement fund” as defined in Section 1.468B-1(c) of the Treasury Regulations in that it satisfies

  each of the following requirements:

          (a) The QSF is to be established pursuant to an Order of this Court and is subject to the

  continuing jurisdiction of this Court;

          (b) The QSF is to be established to resolve or satisfy one or more claims that have

  resulted or may result from an event that has occurred and that has given rise to at least one

  claim asserting liabilities; and

          (c) The assets of the QSF are to be segregated from other assets of Defendants, the

  transferor of the payment to the Settlement Fund and controlled by an escrow agreement.

          11.     Under the “relation back” rule provided under Section 1.468B-1(j)(2)(i) of the

  Treasury Regulations, the Court finds that Ally may elect to treat the QSF as coming into

  existence as a “qualified settlement fund” on the latter of the date the QSF meets the

  requirements of Paragraphs 10(b) and 10(c) of this Order or January 1 of the calendar year in

  which all of the requirements of Paragraph 11 of this Order are met. If such a relation-back

  election is made, the assets held by the Settlement Fund on such date shall be treated as having

  been transferred to the QSF on that date.

                          III.       Final Approval of Settlement Agreement

          12.     The Court finds that the Settlement Agreement resulted from extensive arm’s-

  length, good-faith negotiations between Class Counsel and Ally, through experienced counsel.

          13.     Pursuant to Fed. R. Civ. P. 23(e), the Court hereby finally approves in all respects

  the Settlement as set forth in the Settlement Agreement and finds that the Settlement Agreement,

  and all other parts of the settlement are, in all respects, fair, reasonable, and adequate, and in the

                                                    5
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 6 of 11



  best interest of the Class and are in full compliance with all applicable requirements of the

  Federal Rules of Civil Procedure, the United States Constitution (including the Due Process

  Clause), the Class Action Fairness Act, and any other applicable law. The Court hereby declares

  that the Settlement Agreement is binding on all Class Members, except those identified on

  Appendix A, and it is to be preclusive in the Action.

           14.      The Court finds that the Settlement Agreement is fair, reasonable and adequate

  based on the following factors, among other things: (a) there is no fraud or collusion underlying

  the Settlement Agreement; (b) the complexity, expense, uncertainty and likely duration of

  litigation in the Action favor settlement on behalf of the Class; (c) the Settlement Agreement

  provides meaningful benefits to the Class; and (d) any and all other applicable factors that favor

  final approval.

           15.      The Parties are hereby directed to implement and consummate the Settlement

  according to the terms and provisions of the Settlement Agreement. In addition, the Parties are

  authorized to agree to and adopt such amendments and modifications to the Settlement

  Agreement as: (i) shall be consistent in all material respects with this Final Order Approving

  Class Action Settlement: and (ii) do not limit the rights of the Class.

           16.      The Court has considered all objections, timely and proper or otherwise, to the

  Settlement Agreement and denies and overrules them as without merit.

     IV.         Class Counsel’s Fee Application and Incentive Award to Class Representative

           17.      Class Counsel has applied for a service award in the amount of $5,000 for the

  Class Representative. Here, the Class Representative clearly devoted considerable time and

  resources to this Action. Specifically, the Class Representative maintained regular contact with

  Class Counsel, responded to written discovery requests, and appeared for deposition. As such,

                                                    6
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 7 of 11



  the Court approves the application for a service award in the amount of $5,000 for the Class

  Representative, to be paid in accordance with the terms of the Settlement Agreement.

  Accordingly, Class Counsel’s application for a service award in the amount of $5,000 for the

  Class Representative is Granted.

          18.        Class Counsel has filed an application for attorneys’ fees of $2.95 million, which

  is equal to approximately fifteen percent (15%) of the $19,717,222 common fund created

  through their efforts in prosecuting and settling this Action.

          19.        As recognized by the United States Supreme Court, the law is well established

  that “a litigant or lawyer who recovers a common fund for the benefit of persons other than

  himself or his client is entitled to a reasonable attorney’s fee from the fund as a whole.” Boeing

  Co. v. Van Gemert, 444 U.S. 472, 478 (1980). And as the Eleventh Circuit made clear in

  Camden I Condo. Ass’n v. Dunkle, 946 F.2d 768 (11th Cir.1991), the law is equally well

  established in this jurisdiction that “[a]ttorneys’ fees awarded from a common fund shall be

  based upon a reasonable percentage of the fund established for the benefit of the class.” Camden

  I, 946 F.2d at 771.

          20.        Per Camden I, the nonexclusive list of factors the Court should consider in

  determining the reasonableness of the attorneys’ fees are as follows:

             (1) the time and labor required; (2) the novelty and difficulty of the
             questions; (3) the skill required to perform the legal services properly; (4)
             the preclusion of other employment; (5) the customary fee; (6) whether the
             fee is fixed or contingent; (7) the time limitations imposed by the client or
             the circumstances; (8) the amount involved and the results obtained; (9) the
             experience, reputation, and ability of the attorneys; (10) the “undesirability”
             of the case; (11) the nature and length of the professional relationship with
             the client; and (12) awards in similar cases.

  Id. at 772 n. 3.



                                                     7
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 8 of 11



         21.     In support of their request for attorneys’ fees equal to 30% of the common fund,

  Class Counsel has presented the Declaration of Matthew P. Weinshall, Esq. of Podhurst Orseck,

  P.A., Class Counsel in this litigation. The Declaration analyzes each of the factors set forth in

  Camden I and states that each of the applicable factors supports the reasonableness of the instant

  fee request. The Court agrees. The Court has independently has analyzed the Camden I factors

  against the unique facts of this case and concludes that each and every applicable one of them

  supports the reasonableness of the instant fee request.

         22.     Accordingly, Class Counsel’s application for attorneys’ fees of $2.95 million, to

  be paid in accordance with the terms of the Settlement Agreement, is Granted.

                              V.      Dismissal of Claims and Release

         23.     All claims asserted against Ally in the Action are hereby dismissed with prejudice

  on the merits and without costs to any party, except as otherwise provided herein or in the

  Settlement Agreement.

         24.     Upon entry of this Final Order Approving Class Action Settlement and the Final

  Judgment, Plaintiff and each Settlement Class Member (except those listed on Appendix A), and

  his or her assigns, heirs, successors and personal representatives shall hereby release, resolve,

  relinquish, and discharge each and all of the Released Parties from each of the Released Claims

  that exist in their favor through the date of this Settlement Agreement. The Plaintiff and

  Settlement Class Members further agree that they will not institute any action or cause of action

  (in law, in equity, or administratively), suits, debts, liens, or claims, known or unknown, fixed or

  contingent, which they may have or claim to have in state or federal court, or with any state,

  federal or local government agency or with any administrative or advisory body, asserting the

  Released Claims.

                                                   8
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 9 of 11



         25.     “Released Claims” means all claims asserted against Ally in the Action and any

  related claims which could be asserted against Ally arising from Documentary or Dealer Fees

  charged to Class Members in connection with a Class Member’s exercise of the purchase option

  set forth in his or her SmartLease Agreement during the Class Period (including, but not limited

  to, claims for breach of contract or violations of the Consumer Lease Act or its implementing

  regulations), based upon the allegations set forth in the Complaint.

         26.     “Released Parties” means Ally, and each and all of its respective past, present,

  and future parents, subsidiaries, affiliated companies and corporations, and each and all of its

  respective past, present, and future directors, officers, managers, employees, general partners,

  limited partners, principals, agents, insurers, reinsurers, shareholders, attorneys, advisors,

  representatives, predecessors, successors, divisions, joint ventures, assigns, or related entities,

  and each and all of their respective executors, successors, assigns, and legal representatives.

  Released Parties does not mean any dealership that allegedly improperly charged a Documentary

  or Dealer Fee in connection with a lease-end purchase.

         27.     If a Class Member who does not opt out commences, files, initiates, or institutes

  any new legal action or other proceeding against a Released Party for any claim released in this

  Settlement in any federal or state court, arbitral tribunal, or administrative or other forum, such

  legal action or proceeding shall be dismissed with prejudice at that Class Member’s cost.

         28.     Each Settlement Class Member that receives a Settlement Payment assigns to

  Ally any and all claims the Settlement Class Member has or may have against the dealership that

  charged the allegedly impermissible Documentary or Dealer Fee arising from or related to that

  Fee up to the amount of the Settlement Payment that the Settlement Class Member receives.

  Ally reserves the right to pursue those claims and/or seek indemnification from such dealerships.

                                                   9
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 10 of 11



   In the event Ally pursues a Settlement Class Member’s claims against a dealership, Ally further

   agrees to indemnify Settlement Class Members from any claims, counterclaims, or third party

   claims asserted by the dealership against a Settlement Class Member in that action to the extent

   the dealership’s claims, counterclaims or third party claims arise from or relate to the allegedly

   impermissible documentary or dealer fee.

          29.     Except for those listed on Appendix A, Plaintiff, Class Members and their

   representatives are hereby permanently barred and enjoined from, either directly, through their

   representatives, or in any other capacity instituting, bringing, joining, commencing, filing,

   maintaining, continuing or prosecuting against any of the Released Parties any action or

   proceeding in any court or tribunal asserting any of the Released Claims. Pursuant to 28 U.S.C.

   §§1651(a) and 2283, the Court finds that issuance of this permanent injunction is necessary and

   appropriate in aid of its continuing jurisdiction and authority over the settlement as set forth in

   the Settlement Agreement, and the Action.

                                        VI.    Other Provisions

          30.     Without affecting the finality of this Final Order Approving Class Action

   Settlement or the accompanying Final Judgment, the Court retains continuing and exclusive

   jurisdiction over the Action and all matters relating to the administration, consummation,

   enforcement and interpretation of the Settlement Agreement and of this Final Order Approving

   Class Action Settlement and the accompanying Final Judgment, to protect and effectuate this

   Final Order Approving Class Action Settlement and the accompanying Final Judgment, and for

   any other necessary purpose. The Parties, the Class Representatives, and each Class Member not

   listed on Appendix A are hereby deemed to have irrevocably submitted to the exclusive

   jurisdiction of this Court, for the purpose of any suit, action, proceeding or dispute arising out of

                                                    10
Case 1:14-cv-22069-DPG Document 97 Entered on FLSD Docket 10/11/2018 Page 11 of 11



   or relating to the Settlement Agreement or the applicability of the Settlement Agreement,

   including the exhibits thereto, and only for such purposes.

          31.     Without further order of the Court, the Parties may agree to reasonably necessary

   extensions of time to carry out any of the provisions of the Settlement Agreement. Likewise, the

   Parties may, without further order of the Court, agree to and adopt such amendments to the

   Settlement Agreement (including exhibits) as are consistent with this Final Order Approving

   Class Action Settlement and the accompanying Final Judgment and do not limit the rights of

   Class Members under the Settlement Agreement.

          32.     Nothing in this Final Order Approving Class Action Settlement or the

   accompanying Final Judgment shall preclude any action in this Court to enforce the terms of the

   Settlement Agreement.

          33.     Filed concurrently herewith is the Court’s Final Judgment. Attached hereto as

   Appendix A is a list of persons, entities, and organizations who have excluded themselves from

   (or “opted out” of) the Class.

          DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of October, 2018.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   11
